18 N.J. 191 (1955)
113 A.2d 176
STATE OF NEW JERSEY, PLAINTIFF-APPELLANT,
v.
EMEDIO CIANCI, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Submitted March 21, 1955.
Decided March 28, 1955.
*194 Mr. Frederick T. Law and Mr. Frank J.V. Gimino for the appellant.
Mr. Emedio Cianci in propria persona.
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of the court below.
For affirmance  Chief Justice VANDERBILT, and Justices OLIPHANT, WACHENFELD, JACOBS and BRENNAN  5.
For reversal  Justices HEHER and BURLING  2.